DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art generally teaches leaking tank testing devices comprising a main body; a tubing system disposed within at least a portion of the main body to receive contents therein from a tank container; and leakage testing based off of displaying a gradient in pressure between the contents in the tubing system and an external pressure outside of the main body in a vacuum testing mode [differential pressure based leakage detection] and sealing at least a portion of the tubing system for leakage testing through pressure testing [pressure based leakage detection. See Goebel et al. (US 2019/0003917 A1), Doris et al. (US 5,564,614 B1), Shaw et al. (US 2001/0037829 A1) and Ogiwara et al. (US 2019/0277453 A1). The prior art also generally teaches the usage of a selector for selecting between different leakage testing modes. See Sacca (US 2006/0179922 A1) - Para [0058].
The prior art fails to teach or provide motivation for a leaking tank testing device having a selector rotatably disposed on an outer surface of the main body to select a vacuum testing mode in a first position and a pressure testing mode in a second 
Regarding claims 2-6, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID Z HUANG/Primary Examiner, Art Unit 2861